Opinion
Pee Curiam,
Elizabeth Sevich is the owner of property in Mercer County, 15.194 acres of which was condemned by the Commonwealth of Pennsylvania for the purpose of constructing a portion of Interstate 80. A Board of View, appointed upon the request of the Commonwealth, fixed damages in the amount of 820,000. The condemnee appealed to the Court of Common Pleas and, after trial, the jury awarded damages in the amount of fl5,000. The condemnee then filed this appeal from the judgment entered on the verdict. We affirm.
Appellant, the verdict winner in the court below, alleges three trial errors in support of her appeal, but has failed to demonstrate how these purported errors have prejudiced her case. Under such circumstances, our decisions in Rankin v. McCurry, 402 Pa. 494, 166 A. 2d 536 (1961), and Granowitz v. Erie Redevelopment Authority, 432 Pa. 243, 247 A. 2d 623 (1968), are controlling.
Judgment affirmed.
Mr. Justice Roberts concurs in the result.